53 Pa. Commonwealth Ct. 83 (1980)
Commonwealth of Pennsylvania, Appellant
v.
Andrew M. Makar, Appellee.
No. 2703 C.D. 1978.
Commonwealth Court of Pennsylvania.
July 16, 1980.
Submitted on briefs to Judges MENCER, CRAIG and MacPHAIL, sitting as a panel of three.
*84 Laurence W. Dague, Assistant Attorney General, for appellant.
Calvin J. Friedberg, Williamson, Friedberg & Jones, for appellee.
OPINION BY JUDGE MacPHAIL, July 16, 1980:
The only issue raised on this appeal is whether the order of the Court of Common Pleas of Schuylkill County affirming an award of funeral expenses, pursuant to Section 307(8) of The Pennsylvania Occupational Disease Act (Act), Act of June 21, 1939, P.L. 566, as amended, 77 P.S. § 1407(8), to Andrew M. Makar (Appellee) following the death of his father was supported by substantial evidence. Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Columbus Service International and Underwriters Adjusting Co. v. Workmen's Compensation Appeal Board, 17 Pa. Commonwealth Ct. 441, 444, 333 A.2d 233, 236 (1975). The party prevailing below (here, Appellee) is entitled to the benefit of the most favorable inferences to be drawn from the evidence on appeal. Workmen's Compensation Appeal Board v. Sullivan, 22 Pa. Commonwealth *85 Ct. 386, 388, 348 A.2d 925, 926 (1975). We hold that the award was based on substantial evidence.
The facts of this case are relatively undisputed. In 1956, Appellee's father (Decedent) was awarded lifetime benefits as a result of total disability arising out of exposure to silica dust. On January 15, 1975, Decedent died of a self-inflicted gunshot wound. Appellee filed a petition for compensation pursuant to the Act alleging that Decedent's death, although immediately caused by suicide, was actually caused by his anthracosilicosis. Following a hearing at which Appellee, unrepresented by counsel, testified briefly, and Dr. Carter Davison, Decedent's personal physician, testified at some length, the referee determined that Decedent's death was caused by the anthracosilicosis and awarded $425 in funeral expense benefits to Appellee. The referee's order was affirmed by the Workmen's Compensation Appeal Board (Board) and the Board's order was affirmed by the Court of Common Pleas.
The Commonwealth, in arguing that Appellee failed to prove that Decedent's death resulted from anthracosilicosis, thereby rendering Appellee ineligible to receive funeral expense benefits, relies upon this Court's decision in Consolidation Coal Co. v. Workmen's Compensation Appeal Board, 37 Pa. Commonwealth Ct. 412, 391 A.2d 14 (1978). There, at 422, 391 A.2d at 19, we held that in cases considered pursuant to Section 301(c)(2) of The Pennsylvania Workmen's Compensation Act, Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 411(2), a claimant must present medical evidence which establishes that a decedent's death resulted from an occupational disease, rather than that the disease simply contributed to the death. The same principle, the Commonwealth argues, should apply to cases brought within the Occupational *86 Disease Act. Without specifically reaching that question, we find that the unequivocal, uncontradicted testimony of Dr. Davison clearly established that Decedent's death did result from anthracosilicosis. Specifically, Dr. Davison testified that "[H]e died as a result of the severe symptomatology which he presented in his lifetime," "His primary cause of death was anthracosilicosis," and "He wouldn't have had the [self-inflicted gunshot] wound [from which he died] if he hadn't had the anthracosilicosis." This testimony adequately satisfies the Consolidation Coal Co. v. Workmen's Compensation Appeal Board standard and supports the award of funeral benefits to Appellee.
The Commonwealth also relies on two Superior Court cases, Berdy v. Glen Alden Corp., 202 Pa. Superior Ct. 525, 198 A.2d 329 (1964), and Zimmiski v. Lehigh Valley Coal Co., 200 Pa. Superior Ct. 524, 189 A.2d 897 (1963), in arguing that Appellee failed to prove that Decedent's suicide should be considered anything other than self-inflicted and voluntary. Both of those cases, in which disabled decedents' dependents were denied compensation under the Act following decedents' deaths by suicide, cited an earlier Superior Court case, Blasczak v. Crown Cork & Seal Co., 193 Pa. Superior Ct. 422, 165 A.2d 128 (1960). The Court in Blasczak at 424, 165 A.2d at 129, had declared that a decedent's death would not be considered to be self-inflicted and his or her dependents would not be denied benefits if the decedent "`killed himself while possessed by an uncontrollable insane impulse or while in a delirium or frenzy, as a direct result of the accident [or, as here, disease] without rational knowledge of the physical consequences of his act.'" (Citation omitted.) The Commonwealth argues that there is no "sufficient, competent evidence" here to support a finding that Decedent's suicide resulted from an uncontrollable insane impulse or during a state of *87 delirium or frenzy. We disagree with the Commonwealth for two reasons.
First, we think the Commonwealth interprets the Blasczak language too literally. The standard set forth in Blasczak does not require proof that before a decedent committed suicide, he or she was raving or raging against someone or something. Rather, as the Court in Blasczak continued at 425, 165 A.2d at 130,
If the board accepted [the doctor's] opinion that the deceased was out of his mind and not responsible for his acts when he committed suicide, it had a legal right to grant compensation on the ground the deceased killed himself while possessed by an uncontrollable insane impulse, and thus not `intentionally.' (Emphasis added.)
This Court adopted such an interpretation of Blasczak in Workmen's Compensation Appeal Board v. Sullivan at 388, 348 A.2d at 926, where the late Judge Kramer writing for the Court said, "In cases where suicide is admitted, . . . the burden of proof shifts to the claimant to show that the decedent's life was taken during an episode for which the decedent was not legally responsible." (Emphasis added.) We reaffirm our adherence to that standard today.
Second, we find that the testimony of Dr. Davison is sufficient to meet the Blasczak standard. Specifically, Dr. Davison testified
That [Decedent] was continuously, night and day, short of breath and severely so. That on the night which he died he had, as on most other nights, been awake all night because of shortness of breath and 
. . . .
that this was his usual problem  unable to rest at night because of shortness of breath. And that on January 15th, 1975, he could simply no *88 longer stand these slow strangulations of his anthracosilicosis and simply could no longer stand this; . . . .
. . . .
It is my impression that he could no longer take the symptoms which he had  the continuous shortness of breath  and knew that he was not going to get any better because none of the care had been able to help him and he simply could no longer take it. (Emphasis added.)
In Blasczak v. Crown Cork & Seal Co., the Court affirmed an order of the Board awarding compensation to a decedent's dependents on the basis of the testimony of a psychiatrist who had never even examined the decedent. Here, Appellee presented the testimony of Decedent's personal physician who had treated Decedent and who had watched him struggle with anthracosilicosis for fifteen years. Dr. Davison's testimony goes beyond that offered in Blasczak. It was sufficient to prove that Decedent's death resulted ultimately from anthracosilicosis and that his suicide occurred under circumstances which would not preclude Appellee from receiving funeral expense benefits. As Judge Lavell so appropriately noted in his opinion for the Common Pleas Court, "[Decedent's] anthracosilicosis caused his death as effectively as if it had pulled the trigger of the gun which fired the fatal bullet."
The order of the Court of Common Pleas of Schuylkill County is affirmed.

ORDER
AND NOW, this 16th day of July, 1980, the Order of the Court of Common Pleas of Schuylkill County at No. S-546 March Term, 1976, entered November 13, 1978, is affirmed.